`1,665"%?"09` c@-Qz-/§'

Q;M w ‘ ~
Ab&\ ACUSM #""[‘7.12331 w)Q 33 0139”
771 64 ida 1;11=0¢\~¢ 301

@?::7£'}5/€ 7/0 71%€ [Ou/Y/ (9~{)[/€1!1’11’1“ /»/) é“/

36 ZA€ CO(‘,L/‘ '§ aj 7

.615 £Y 9 ,O d
!1$1\4 M€ h h 45 m F“`/ °‘9*< '7[)?/€ 5'@

( Bl les§ 1/¢90(
63 ec‘(”(,q((
/0 (:(L’( 501 ”\1++€€!`

C;QA/\QM /:Pz//

RECENED m
cOuR‘r 0\= chuNAL APPEALS

ocr 26 zm§

Abemcosta,€lerk

 

AEMLI
THE sTATE oF TEXAS )
` )
CoUNTY oF 130le )

ON THIS the gap day of ®,\l,y , ZOB_, personally-

 

appeared before me the jidersigned authority, DeQueener Mitchell, who being 'by me first duly

sworn did state upon her jath that th'e following is her statement

 
 
 
 

“The cops came February 3 to me and Cornell McHenry’s house; Cops found ice, kush and pills
in my personal bottles lhe police took me outside and wanted me to say that everything they,
found was Co`rnell’s. I to d the cops that everything was mine. They took both of us to Bi-State
in the same police car. 1 took the charge because I was taking responsibility for my actions ~
because none of the illegal things found were his. »

Further, Afflant sayeth not.”

DeQueener»Mitchcll affirms that she freely and voluntarily executed this affidavit

/,}zio,/€M/J’ //5 V@Aj /1

AFFi ANT

SWORN AND SUBSCRIBED TO before me this NM day' of

 

 

BOWIE CO TY, TEXAS

  

..,-`_,-`~__»._A,-

'i_SBREN 'JDHN .ON
m

      

 

 

\l\;\\l ,

Affldavit of Cornell McHenry

My name is Cornel McHenry and I am the Defendant in cause no. 12-F-0117-202 now
pending in the District Court of Bowie County, Texas.

I am charged with the felony offense of Possession of a Controlled Substance, over four
grams and under 200 grams, a second degree felony with one prior felony enhancement conviciton.
My range of punishment is a minimum of 5 years and a maximum of 99 years or Life.

I have previously been offered a plea bargain of 2 years in the Texas Department of
Corrections which I refused to accept on numerous times.

On April 8, 2014 I met with my attorneys, Rick C. Shumaker and Charles Crowl of the
Bowie County Public Defender’s Office to explain my right and discuss my case.

I was present when Mr. Shumaker contacted Mr. Michael Shepherd of the Bowie County
District Attorney’s Office and was informed that the minimum plea bargain is now 5 years in the
Texas Depart of Corrections.

My attorneys explained to me, that in their opinion based upon their trial experience and the
past history of Bowie County juries, that in the event of a conviction l am most likely looking at a
high number of years in the Texas Department of Corrections.

It is my decision, against the advice of my attomeys, to re ect the 5 ears T. D. C. offer and
proceed to a trial the week of April 14, _2014.

 

I have read this Affidavit and acknowledge that it is true and correct to best of my knowledge
and belief. ,

signed this 811 day of Aprii, 2014-. M MOMM

 

 

 

 

UCornel_l McHenry
sUBsCRIBED AND sWoRN to on this 5 1dayf‘ of ,2 1.
. ¢/ 1,

Notary Public
Witnessed:c\%/
Rick umake

6 harms b ry .y/

Charles C/ owl

/~"~ ”""`\-»~`~\